DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

Claim Objections
Claim 13 is objected to because of the following reason:  the limitation “the ball(s)” should be amended to “the one or more balls” in order to most clearly provide antecedent basis for the one or more balls and to eliminate confusion arising from the inclusion of a parenthesized plural.  Appropriate correction is required.
Claim 23 is objected to for the following reasons: The limitation of the “annular valve” should not be bracketed by quotation marks. Further, claim 23 recites “the flow through stopper component” which lacks antecedent basis in the claim. As best understood, the claim should depend from claim 19, which recites a flow-through stopper component.

Claim 38 is objected to for the following reason: the limitation “opening the a non-invasive valve component” should be amended to “opening the non-invasive valve component” to correct a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “maintaining sterility at all times” is unclear because it is not clear where, specifically, sterility is maintained. This limitation is interpreted to mean that sterility within the mixing chamber is maintained at all times. However, even under this interpretation, it is not clear how sterility in the mixing chamber could be maintained “at all times” since it is understood that the mixing chamber could be exposed to a non-sterile component within the first pre-filled cartridge and/or could be exposed to the exterior environment during or after use.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8, 12-14, 16, 19, 23 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff (U.S. Pat. 3,326,215, hereinafter “Sarnoff”) in view of Genese (U.S. Pat. 4,171,698, hereinafter “Genese”).

a first cartridge (combination of syringe body 12, plug 20 and plunger 40; see Fig. 1) and a second cartridge (combination of forward end 14 of syringe body 10, the syringe body 10 itself and rear flange 18; see Fig. 1); 
the first and second prefilled cartridges being dimensioned so that they are movable relative to one another such that the first prefilled cartridge is slidable within the second prefilled cartridge from a pre-mixed position to a post-mixed position (see col. 1, line 70 to col. 2, lines 10 disclosing mixing the two components by sliding the plunger 40 into the first cartridge, and then sliding the first cartridge within the second cartridge to expel the mixed component); 
the first prefilled cartridge comprising a body 12 (Fig. 1) provided with an outlet end (located at constriction 32; see Fig. 1), the first prefilled cartridge being fitted with plunger 20 (Fig. 1) and containing a first pharmaceutical component 28 (Fig. 1); 
the second prefilled cartridge comprising a body 10 (Fig. 1) provided with an inlet end (located at flange 18 where the first prefilled cartridge is inserted; see Fig. 1) and an outlet end 14 (Fig. 1), a mixing chamber (inside which is located a powder 30; see Fig. 1), and an inner wall which is outside of the mixing chamber and beyond a terminal rib of the piston (shown in Fig. 1 to be the wall along which the first cartridge slides), the second prefilled cartridge also containing a second pharmaceutical component 30 (Fig. 1); and 

wherein said terminal rib provides a seal between the side wall of the piston and the inner wall of the prefilled second cartridge (although Sarnoff does not explicitly disclose a seal, it is understood that the ribs would seal the inner wall of the second cartridge from the contents within the barrel 12, otherwise the powder 30 and liquid 28 would undesirably mix causing the device to operate in a manner inconsistent with its intended use); and 
the length of the piston being chosen so that, as the piston moves and the mixing chamber expands longitudinally, the pharmaceutical components never come into contact with the non-aseptic inner wall of the second prefilled cartridge (i.e., the ribs seal the piston 20 within the barrel 10 so that areas distal to the piston ribs are not exposed to pharmaceutical component) thus maintaining sterility at all times (as illustrated in Fig. 1).
It is noted that Sarnoff does not explicitly disclose that the mixing chamber is aseptic, such that the above-described inner wall which is outside of the mixing chamber and beyond a terminal rib of the piston comprises a non-aseptic inner wall, 
Genese discloses a pharmaceutical component mixing system suitable for mixing, for instance, a first pharmaceutical component 24 (Fig. 1) within a first cartridge 21 (Fig. 1) and a second pharmaceutical component 23 within a second cartridge 11 (Fig. 1), the first cartridge being slidable within the second cartridge such that an aseptic mixing chamber 22 (holding medicinal mixture 70) is present along with a non-aseptic inner wall formed by the second cartridge outside the aseptic mixing chamber 22 (this inner wall is interpreted to be non-aseptic by virtue of being exposed to the ambient environment). Genese further discloses that it is desirable to maintain the sterility of the aseptic mixing chamber 22 until use (see, e.g., col. 4, lines 11-13).
Accordingly, a skilled artisan would have found it obvious to modify the invention of Sarnoff, according to the teaching in Genese, so that the mixing chamber is aseptic, such that the above-described inner wall which is outside of the mixing chamber and beyond a terminal rib of the piston comprises a non-aseptic inner wall, and such that, as the piston moves and the mixing chamber expands longitudinally, sterility is maintained (within the mixing chamber) at all times (interpreted to mean prior to use), in order to prevent contamination of the mixing chamber and thus preserving the sterility of the contents of the mixing chamber prior to use.
Regarding claim 3, Sarnoff discloses that the non-invasive valve component comprises a ball valve, i.e., formed by a passage 22, ball 26, a valve seat 23 (see Fig. 1). 

Regarding claim 5, it is noted that Sarnoff does not appear to disclose a hypodermic needle attached to the outlet end of the second prefilled cartridge (Sarnoff does, however, disclose that a needle may be present at the end 14; see col. 2, lines 10-11).
Genese discloses that a hypodermic needle 19 (Fig. 4) is attached to the outlet end of the second cartridge.
A skilled artisan would have found it obvious to modify the invention of Sarnoff according to the teaching in Genese, so as to attach a hypodermic needle to the outlet end of the second prefilled cartridge, in order to inject the mixed component beneath the skin with a reasonable expectation of success.
Regarding claims 6 and 8, Sarnoff discloses that one of the first and second pharmaceutical component is a solid therapeutically active agent (i.e., the second pharmaceutically active component is a powder 30 as disclosed in col. 1, lines 55-57), and the other is a liquid capable of solubilizing the solid therapeutically active agent (e.g., the first pharmaceutically active agent is a liquid 28 that dissolves the powder, as disclosed in col. 1, lines 55-57).
Regarding claim 12, Sarnoff discloses that the non-invasive valve component comprises a ball valve i.e., formed by a passage 22, ball 26, a valve seat 23 (see Fig. 1), wherein the ball valve component includes a plug component (combination of plug 2 and extension where passage 22 is located) which is provided with a protruding spigot to dislodge or displace the ball valve (i.e., the spigot defines passage 22, in which fluid pressure is built up to dislodge the ball 26; see col. 2, lines 1-3).

Regarding claim 14, Sarnoff discloses that the ball valve component includes a substantially hollow apertured piston (defined as the apertured area of the piston 20 where the ball sits) suitable for receiving the ball 26 from the first prefilled cartridge (see Figs. 1-6). 
Regarding claim 16, Sarnoff discloses that the ball valve component comprises a plurality of balls (see Fig. 2 illustrating balls 50 and 48).  
Regarding claims 19 and 23, Sarnoff discloses that the non-invasive valve component comprises a flow through stopper component (i.e., the ball 26 serves as a stopper to plug the flow of fluid through a passageway 22), wherein the component is an annular valve (i.e., the valve is shaped as an annular ring that defines the passageway through which fluid flows when the ball is unseated).
Regarding claim 38, Sarnoff discloses a method of administering a therapeutically active agent to a patient which comprises operating a prefilled pharmaceutical component-mixing delivery assembly suitable for mixing a two component system, wherein the delivery assembly recited in claim 38 is substantially equivalent to the assembly recited in claim 1 above (thus, Applicant is directed to the rejection of claim 1), the method comprising the steps of:
(i) pressing the plunger axially into the first prefilled cartridge to an intermediate position thus pressurizing the first prefilled cartridge and opening the non-invasive valve 
(ii) after the first and second pharmaceutical components have mixed, administering the mixed pharmaceutical components to a patient (see col. 2, lines 6-10).  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
06/28/2021